Tolson, C. J. On October 26, 1960, The Ohio Casualty Insurance Company, A Corporation, filed a complaint seeking an award in the amount of $1, 788.68 for overpayment of its annual privilege tax for the years of 1958 and 1959. The file consists of the complaint, Departmental Report, stipulation, motion and order to submit the case to the Court without the necessity of taking evidence or filing briefs. From an examination of the Departmental Report and stipulation, it appears without question that claimant did overpay the privilege tax for the years of 1958 and 1959, as stated in its complaint. This Court has considered the following cases involving similar claims for refunds due to the overpayment of privilege taxes, and, in each instance, an award has been made: 1. New Hampshire Fire Insurance Company, A Corporation, vs. State of Illinois, No. 4804 2. Calvert Firs Insurance Company, A Corporation, vs. State of Illinois, No. 4805 3. American Indemnity Company, A Corporation, vs. State of Illinois, No. 4834 4. Market Mens Mutual Insurance Company. A Corporation, vs. State of Illinois, No. 4809 It is to be noted that the Court of Claims Act was amended in 1957 in the following manner: “All claims for recovery of overpayment of premium taxes or fees or other taxes by insurance companies made to the State resulting from failure to claim credit allowable for any payment made to any political subdivision or instrumentality thereof. Any claim in this category, which arose after July 16, 1945, and prior to the effective date of this amendatory Act, may be prosecuted as if it arose on the effective date of this amendatory Act without regard to whether or not such claim has previously been presented or determined. (As amended by Act approved July 11, 1957.)” An award is, therefore, made to The Ohio Casualty-Insurance Company, A Corporation, in the amount of $1,788.68.